Citation Nr: 0709736	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  02-10 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1966 to January 1967.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2002 rating decision.  The veteran also perfected an appeal 
of the initial rating assigned for diabetes mellitus.  
However, he withdrew this appeal in December 2006.  He had 
requested a Travel Board hearing.  In December 2006, he 
withdrew that request.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of 
hepatitis C.

2.  Hypertension was not manifested in service or in the 
first postservice year; it is not shown to be related to the 
veteran's service, and a preponderance of the evidence is 
against a finding that it is related to his service-connected 
diabetes mellitus.


CONCLUSIONS OF LAW

1.  Service connection for hepatitis C is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

2.  Service connection for hypertension, including as 
secondary to diabetes mellitus is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
in the matter at hand.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

An April 2002 letter (prior to the RO's initial adjudication 
of these claims) advised the veteran of the evidence and 
information necessary to substantiate the claim, of the 
evidence VA would secure and assist him in securing, of the 
evidence he was responsible for submitting, of what was 
required of him to enable VA to assist him, and of what 
evidence he should submit.  July 2002, October 2004, and 
January 2005 correspondence provided additional notice and 
also advised him to submit relevant evidence in his 
possession.  While he was not provided notice regarding 
disability ratings or the effective dates of awards (see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), the 
decision below denies (and does not grant) service 
connection; neither the rating of a disability nor the 
effective date of an award of service connection is a matter 
for consideration herein.  A July 2002 statement of the case 
(SOC) and June 2003, June 2004, and August 2006 supplemental 
SOCs (SSOCs) outlined the regulation implementing the VCAA, 
and notified the veteran of what the evidence showed, of the 
governing legal criteria, and of the bases for the denial of 
these claims.  While complete notice was not provided prior 
to the initial adjudication of these claims, the veteran has 
received all critical notice, and has had ample opportunity 
to respond and/or supplement the record after notice was 
given.  The matters were readjudicated after notice was given 
(see August 2006 SSOC).  The veteran is not prejudiced by any 
technical notice timing or content defect that may have 
occurred along the way, nor is it otherwise alleged.

The veteran's service medical records are associated with his 
claims file as are VA treatment records.  He has not 
identified any other relevant medical records.  VA arranged 
for the veteran to be examined regarding his hypertension.  
As there is no evidence of hepatitis C in service or at any 
time after service, an examination for a nexus opinion is not 
necessary.  38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 
Vet. App. 512 (2004).   VA's duty to assist is met.  
Accordingly, the Board will address the merits of these 
claims.

I. Factual Background

The veteran's service medical records do not note any 
complaints, findings, or diagnoses related to hypertension or 
hepatitis C.  On January 1967 service separation examination, 
the veteran's blood pressure was 140/88; examination of his 
skin revealed tattoos on both shoulders and on his right leg.  

1994 and 1995 private medical records reflect blood pressure 
reading of 132/88, 118/78, 118/88, 134/90, and 134/98.

October 1996 to March 2002 VA treatment records note a 
diagnosis of hypertension and that it was being treated with 
medication.  A November 2000 record indicates the veteran 
reported a history of alcohol and drug abuse, including 
speed, heroin, cocaine, LSD, and marijuana.  He denied IV 
drug use and indicated his polysubstance abuse ended in 1990.  
He reported that he had hypertension since 1990.

On August 2002 VA examination, the veteran reported that he 
had hypertension diagnosed in 1994 and diabetes mellitus 
diagnosed in 1995.  He also reported a history of substance 
abuse and that he had abstained from such since 1988.  June 
2002 laboratory studies revealed that the veteran was 
hepatitis C antibody negative.  The physician opined that the 
veteran's hypertension was likely secondary to obesity, and 
noted that it was diagnosed prior to diabetes.  He added that 
hypertension was not likely related to the veteran's service 
activities.

August 2002 to August 2006 VA medical records do not reflect 
a diagnosis of hepatitis C.

II. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  If hypertension is 
manifested to a compensable degree in the first year 
following the veteran's discharge from active duty, it may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
shall also be granted for any disability which is proximately 
due to, the result of, or (for the degree of aggravation 
only) aggravated by, a service-connected disease or injury.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

(a) Hepatitis C

The threshold matter that must be addressed (here, as in any 
claim seeking service connection) is whether the claimant 
actually has the disability for which service connection is 
sought.  The veteran asserts that he has hepatitis C and that 
he was told of this diagnosis by a blood bank.  However, June 
2002 laboratory studies specific for hepatitis C excluded 
this diagnosis.  Furthermore, none of the veteran's medical 
records from 1995 to 2006 show a diagnosis of hepatitis C.  
Without any competent evidence that the veteran actually has 
hepatitis C, there is no valid claim of service connection 
for such disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Consequently, the analysis does not need to 
proceed any further.

(b) Hypertension

There is no evidence that hypertension was manifested in 
service or in the veteran's first postservice year.  
Consequently, service connection for hypertension on the 
basis that it became manifest in service, and persisted, or 
on a presumptive basis (as a chronic disease under 38 
U.S.C.A. § 1112) is not warranted.  Furthermore, here is no 
competent (medical) evidence that relates the veteran's 
hypertension directly to his service.  A VA physician opined 
that the veteran's hypertension is not related to his 
service, and there is no medical opinion to the contrary.  
Notably, hypertension was first diagnosed some twenty years 
postservice.  Such a long interval between service and the 
initial postservice documentation of the disease is, of 
itself, a factor against a finding that the hypertension is 
service-connected.  Without any competent evidence of a nexus 
between the veteran's hypertension and his active service, 
direct service connection for hypertension is not warranted.  

As for secondary service connection, there threshold 
requirements that must be met to establish secondary service 
connection are: 1.) Competent evidence (a medical diagnosis) 
of the disability for which service connection is sought. 2.) 
A disability which is already service connected. and 3.) 
Competent evidence that the disability for which service 
connection is sought was caused or aggravated by the service 
connected disability.

Here, there is ample evidence that the veteran has 
hypertension; and diabetes mellitus is service-connected.  
However, there is no competent evidence of a nexus between 
the two.  There is no medical evidence in the record that 
even suggests that the veteran's diabetes has caused or 
aggravated his hypertension. The only medical evidence that 
specifically addresses the matter of a nexus between the two 
disorders is to the effect that they are unrelated.  Notably, 
the record reflects that hypertension preceded the appearance 
of the veteran's diabetes.  Accordingly, service connection 
on a secondary basis likewise is not warranted.

And as to the veteran's own assertions that his hypertension 
is related to his active service or is secondary to his 
service connected diabetes mellitus, because he is a 
layperson, he is not competent to opine in matters requiring 
medical expertise, such as the etiology of hypertension.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
preponderance of the evidence is against this claim; hence it 
must be denied.


ORDER

Service connection for hepatitis C is denied.

Service connection for hypertension, including as secondary 
to diabetes mellitus, is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


